IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

EARNEST DIALS,                      NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D17-1323

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed August 16, 2017.

An appeal from the Circuit Court for Escambia County.
John L. Miller, Judge.

Earnest Dials, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Jason W. Rodriguez, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

RAY and KELSEY, JJ., and DOUGLAS, WESLEY R., ASSOCIATE JUDGE,
CONCUR.